COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-16-00793-CR
Style:                   Julio Cervantes-Segura v. The State of Texas
Date motion filed*:      May 31, 2017
Type of motion:          Third Motion for Extension of Time to File Appellant’s Brief
Party filing motion:     Appellant’s counsel Nicole DeBorde
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 February 23, 2017
       Number of extensions granted:           2       Current Due Date: May 30, 2017
       Date Requested:                    June 30, 2017 (127 days from original due date)

Ordered that motion is:
       Granted
             If document is to be filed, document due: June 30, 2017.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       This Court’s May 2, 2017 Order granted appellant’s second extension, but warned
       counsel that no further extensions would be granted absent extraordinary
       circumstances. Because appellant’s counsel’s request states that, among other things,
       she had several briefs, hearings, trials, and seminars to prepare for in May, her third
       extension is granted, but counsel is warned that no further extensions will be
       granted. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d). Accordingly, if appellant’s brief
       is not filed by June 30, 2017, the Court will abate this case. See id. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                                                Acting for the Court
Date: June 7, 2017




November 7, 2008 Revision